     Case 2:21-cv-01423-JAK-AGR Document 5 Filed 02/23/21 Page 1 of 1 Page ID #:26



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   RAMUNDIE O BROWN,                      )      NO. CV 21-1423-JAK (AGR)
                                            )
11                        Petitioner,       )
                                            )      JUDGMENT
12       v.                                 )
                                            )
13   BRIAN DUFFY, Warden,                   )
                                            )
14                        Respondent.       )
                                            )
15
16            Pursuant to the Opinion and Order,
17            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
18   denied and dismissed for lack of subject matter jurisdiction.
19
20   DATED: )HEUXDU\                 __________________________________
                                                    JOHN A. KRONSTADT
21                                                 United States District Judge
22
23
24
25
26
27
28
